DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment dated 3/20/20, claims 1-15, 17-21 are currently pending in the application.

Applicant's election with traverse of Group I invention, drawn to claims 1-15, 17 and 18 in the reply filed on 10/23/21 is acknowledged. The traversal is on the grounds that the pending claims do not present a search burden on the Examiner and must be examined by the Examiner, consistent with the MPEP 803 citation, so as to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office. However, the arguments are not found persuasive because the standards and support for the finding of lack of unity are consistent with the guidelines of International Authority, for reasons stated in the written restriction requirement. Additionally, per Office practice and consistent with MPEP 806.05, withdrawn claims 19-21 that depend from or otherwise require all the limitations of an allowable product claim will be considered for a rejoinder when elected product claims are in condition for allowance. The requirement is still deemed proper and is therefore made FINAL. Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim 9 recites following Formula 3 and Formula 4, wherein n may be equal to 0:

    PNG
    media_image1.png
    165
    213
    media_image1.png
    Greyscale

2)2]-1 and [C(SO2)2]-1. Applicants are requested to provide clarification on the structure of monovalent anions of Formula 4 and Formula 5 when n=0.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the following formulae:

    PNG
    media_image2.png
    300
    495
    media_image2.png
    Greyscale

The claim is indefinite because in [Formula 3], when n = 0, i.e. a perfluoroalkyl group is absent, the anion would be a divalent sulfite with a charge of “2-”. The claim is also indefinite because in Formula 5 when “n” is not equal to 0 but a number in a range of 1 to 4, i.e. a perfluoroalkyl group is necessarily present, the anion would be divalent with a charge of “2-” because carbon atom is tetravalent. For the purpose of examination, Examiner interprets “n” in Formula 3 to have a lower limit of 1. With regard to Formula 5, in view of the specification (page 7, [48]) which discloses tristrifluoromethanesulfonylmethide as an anion, Examiner interprets Formula 5 in claim 9 to be [C(SO2CnF2n+1)3]-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (US 2014/0147668 A1).
Yamagata teaches a pressure-sensitive adhesive composition comprising 100 parts by mass of a polymer (A), 0.05 parts by mass to 3 parts by mass of a (meth)acrylic polymer (B), 0.005 parts by mass to 1 part by mass of an ionic compound (C) for providing antistatic property, and 0.01 parts by mass to 2.5 parts by mass of a compound (D) having a polyoxyalkylene chain (Ab., [0136]). As polymer (A), the reference teaches an acrylic polymer (a) with crosslinkable groups, such as carboxyl groups, hydroxyl groups etc. (Ab., [0049-0055, 0179], TABLE 2)). As the ionic compound (C) as an antistatic agent, the reference teaches a genus, including metal salts having an alkali metal cation ([0134-0135], TABLE 2). The reference further teaches compositions comprising additives, such as crosslinking agents including isocyanate-, aziridine- and epoxy-based crosslinking agents (i.e. crosslinkable compositions) [0180-0183], and a compound that exhibits keto- enol tautomerism for extending the pot life of the adhesive composition, after the crosslinking agent is blended. As compounds that exhibit keto-enol tautomerism, the reference teaches a genus which includes acetylacetone species (reads on Formula 1), i.e. in Formula I, R1= R2 = an alkyl group (methyl group) and R3 = R4 = hydrogen atom) [0187-0188]. Working examples 1-2 are drawn to crosslinkable compositions comprising an ionic compound comprising an alkali metal cation, and an isocyanate crosslinking agent ([0248-0250], Table 1).
The prior art fails to disclose an adhesive composition comprising an acrylic polymer, an ionic compound having an alkali metal cation and a compound of Formula 1 in one single embodiment as the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
The reference teaches a genus of ionic compounds, including those having an alkali metal cation. Additionally, Example 1-2 are drawn to crosslinkable compositions comprising an acrylic polymer having crosslinkable groups, an isocyanate crosslinking agent, and an ionic compound having an alkali metal cation as an antistatic agent, while the general disclosure teaches that exhibits keto- enol tautomerism for extending the pot life of an adhesive composition. Given the teaching that a compound that exhibits keto- enol tautomerism, such as acetylacetone, can extend the pot life of crosslinkable adhesive compositions, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a crosslinkable composition comprising an acrylic polymer, a crosslinking agent, an ionic compound having an alkali metal cation and acetylacetone as the compound that exhibits keto- enol tautomerism, and thereby arrive at the claimed invention (claim 1).
With regard to claims 2, 6 and 15, the reference teaches a genus of crosslinking agents, including an epoxy cross-linking agent, an isocyanate cross-linking agent, a silicone cross-linking agent, a oxazoline cross-linking agent, an aziridine cross-linking agent, a silane cross-linking gent, an alkyl-etherified melamine cross-linking agent, and a metal chelate cross-linking agent [0181], Additionally, the reference teaches that the adhesive composition may further comprise a cross-linking catalyst, for example, a tin catalyst. However, a metal chelate cross-linking agent and a metal-containing crosslinking catalyst are not seen as essential components of the disclosed adhesive compositions.
With regard to claims 3-5, disclosed acrylic polymer (a) is formed from alkyl (meth)acrylate monomers [0052], and may further include comonomers having crosslinkbale property [0054], preferably a hydroxyl group-containing monomer or a carboxyl group-containing monomer [0055].
With regard to claims 7-9, the reference teaches the following anions and lithium salts: 

    PNG
    media_image3.png
    246
    505
    media_image3.png
    Greyscale

Disclosed anions (CF3SO2)2N-, (C2F5SO2)2N- , and (CF3SO2)3C- read on Formula 2 of claim 8, i.e. in Formula 2, X = nitrogen atom or carbon atom, Y = sulfur atom and Rf = CF3 or C2F5 (perfouroalkyl group). Disclosed CF3SO3- reads on Formula 3 of claim 9, i.e. in Formula 3, n = 1, disclosed (CF3SO2)2N- and (C2F5SO2)2N- reads on Formula 4, i.e. in Formula 4, n=1 or 2 and (CF3SO2)3C- reads on Formula 5, i.e. in Formula 5, n=1.
With regard to claim 10, the reference teaches an ionic compound in an amount of 0.005 by mass to 1 part by mass with respect to 100 parts by mass of polymer (A) [0179].
With regard to claim 12, disclosed acetylacetone has the following formula and meets the claimed limitation: 

    PNG
    media_image4.png
    148
    296
    media_image4.png
    Greyscale

i.e. in Formula 1, R1=R2=alkyl group having 1 carbon atom, and R3=R4=H.
With regard to claim 13, disclosed 2,4-hexanedione and 3,5-heptanedione have the following formula:

    PNG
    media_image5.png
    174
    292
    media_image5.png
    Greyscale
		
    PNG
    media_image6.png
    117
    197
    media_image6.png
    Greyscale

It is noted that the disclosed compounds are positional isomers of the claimed compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 14, the reference teaches that the keto-enol compound, such as acetylacetone, may be used in an amount of 0.1 to 20 parts by mass, per 100 parts by mass of polymer (A) [0189] and the ionic compound in an amount of 0.005 by mass to 1 part by mass with respect to 100 parts by mass of polymer (A) [0179]. Thus, the ratio of the amount by wt. of acetylacetone to 100 parts by wt. of ionic compound overlaps with the claimed range.
With regard to claims 17 and 18, the reference teaches a cross-linking agent amount of 0.01 parts by mass to 15 parts by mass, based on 100 parts by mass of the polymer (A) [0185].

Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 2015/0368525 A1), in view of CN 103305157 A (‘157, machine translation) (all references of record).
Yasui teaches an adhesive composition comprising a (meth) acryl-based polymer (A) as a base polymer containing a monomer unit derived from a hydroxyl group (reads on acrylic polymer) (Ab., [0059]), an ionic compound (B) based on an alkali metal ion (reads on claimed ionic compound) (Ab. [0080]), and a crosslinking agent (C)) [0086]. Thus, Yasui teaches a crosslinkable composition.
Yasui is silent with regard to a compound of Formula 1 as in the claimed invention (claim 1).
As stated in paragraph 11 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference (CN 103305157 A, ‘157, machine translation) teaches an adhesive comprising a (meth)acrylic copolymer having hydroxyl groups and carboxyl groups, an crosslinking agent, and an ionic salt as an antistatic agent (Ab, ref. claims, page 14, Embodiment 1). The reference further teaches a crosslinking inhibitor, such as acetylacetone, for inhibiting crosslinking, excessive viscosity rise or gelation, and to prolong the pot life of the adhesive composition (page 12). Thus, it would have been obvious to tone of ordinary skill in the art, as of the effective filing date of the claimed invention, to further include an inhibitor such as acetylacetone in the adhesive compositions of Yasui for inhibiting crosslinking and thereby arrive at the claimed invention (claim 1).
With regard to claim 2, Yasui teaches that the crosslinking agent (C) may be an organic crosslinking agent or a polyfunctional metal chelate, and organic crosslinking agents as including an isocyanate crosslinking agent, a peroxide crosslinking agent, an epoxy crosslinking agent, an imine crosslinking agent, or the like [0086]. The reference does not teach a metal chelate cross-linking agent and a metal-containing crosslinking catalyst as essential components of the disclosed adhesive compositions.
With regard to claims 3-5, Yasui teaches (meth) acryl-based polymer (A) comprising monomer units of an alkyl (meth)acrylate as the main component [0050-0051], monomer units of a hydroxyl group-containing monomer [0052], and a carboxyl group-containing monomer [0055] (read on crosslinkable functional group).
With regard to claims 6 and 15, Yasui teaches organic crosslinking agents, such as an isocyanate crosslinking agent, an epoxy crosslinking agent, an imine crosslinking agent, or the like.
With regard to claim 7, Yasui teaches lithium salts [0080, 0082].
With regard to claim 8 and 9, Yasui teaches that the anion component may be represented by formula (1): (CnF 2n+1SO2)2N-, wherein n is an integer of 1 to 10, for example, bis(trifluoromethanesulfonyl)imide anion, bis(heptafluoropropanesulfonyl)imide anion, bis(nonafluorobutanesulfonyl)imide anion (read on Formula 2 and Formula 4) [0075-0082].
With regard to claims 10 and 11, Yasui teaches ionic compound (B) in an amount of from 0.001 to 10 parts by weight based on 100 parts by weight of the hydroxyl group-containing (meth)acryl-based polymer (A) [0085].
With regard to claim 12, the secondary reference teaches acetylacetone as a crosslinking inhibitor (CN 157-page 12), which has the following formula and meets the claimed limitation: 

    PNG
    media_image4.png
    148
    296
    media_image4.png
    Greyscale

i.e. in Formula 1, R1=R2=alkyl group having 1 carbon atom, and R3=R4=H.
With regard to claim 13, the secondary reference teaches 2,4-hexanedione as a crosslinking inhibitor (CN 157-page 12), which has the following formula:

    PNG
    media_image5.png
    174
    292
    media_image5.png
    Greyscale
		
It is noted that the disclosed compound is positional isomer of the claimed compounds and as stated in paragraph 18 above, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
With regard to claim 14, Yasui teaches ionic compound in an amount of 0.001 to 10 parts by weight based on 100 parts by weight of the hydroxyl group-containing (meth)acryl-based polymer (A) [0085], while CN ‘187 teaches acteylacetone preferably in an amount of 1.0-5.0 parts by wt., relative to 100 parts by wt. of the copolymer (page 12). Thus, the claimed ratio overlaps with the ratio taught by the combination.
With regard to claims 17 and 18, Yasui teaches crosslinking agent (C) preferably in an amount of 0.01 to 20 parts by weight, based on 100 parts by weight of the hydroxyl group-containing (meth)acryl-based polymer (A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamagata (2013/0071656 A1) teaches a pressure sensitive adhesive composition comprising a (meth)acrylic polymer, crosslinking agent and a crosslinking inhibitor, such as acetylacetone (i.e. compound of Formula 1), provided on a supporting body which may be subjected to an antistatic treatment with an ionic compound.
Yamasaki et al. (US 2019/0218427 A1) teaches a pressure-sensitive adhesive composition comprising a (meth)acrylic polymer, an ionic compound having an anionic component and a cationic component and an isocyanate crosslinking agent, wherein the cationic component may be an alkali metal ion.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762